Exhibit 10.1

 

LOGO [g829336g1116010740429.jpg]

AMENDMENT TO CONFIDENTIAL CONSULTING AGREEMENT

This Amendment to Confidential Consulting Agreement (this “Amendment”) is
executed as of the date shown on the signature page (the “Effective Date”), by
and between FLG Partners, LLC, a California limited liability company (“FLG”),
the member or members of FLG identified in Exhibit A (collectively, the “FLG
Member”), and the entity identified on the signature page (“Client”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) and amends that certain Confidential Consulting Agreement dated
September 5, 2017 (the “Agreement’).

RECITALS

WHEREAS, FLG and Client entered into the Agreement, which provided that Jonathan
Wolter would act as the FLG Member for the purpose of providing certain
financial services;

WHEREAS, Jonathan Wolter has notified Client of his decision to accept a
full-time position at another client and as a result will no longer be available
to continue his engagement as the FLG Member;

WHEREAS, FLG and Client have agreed to amend the Agreement to remove Mr. Wolter
as the FLG Member and replace him with James Mackaness.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree:

 

  1.

Amendment of Exhibit A. Exhibit A of the Agreement shall be amended and replaced
in its entirety with Exhibit A attached hereto.

 

  2.

Full Force and Effect. To the extent not expressly amended by this Amendment,
the Agreement remains in full force and effect.

 

  3.

Waivers and Amendments. This Amendment may be amended and the observance of any
term of this Amendment may be waived only by a writing signed by the parties
hereto.

 

  4.

Governing Law. This Amendment and all actions arising out of or in connection
with this Amendment shall be governed by and construed in accordance with the
laws of California without giving effect to any choice of law principles that
would require the application of the laws of a different jurisdiction.

 

  5.

Entire Agreement. This Amendment (including any schedules and exhibits attached
hereto), the Agreement (to the extent not amended by this Amendment) and the
other documents delivered pursuant hereto and thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subject matters hereof and thereof.

 

  6.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall be deemed to
constitute one and the same instrument. A facsimile, telecopy or other
reproduction of this Amendment may be executed by one (1) or more parties
hereto, and an executed copy of this Amendment may be delivered by one (1) or
more parties hereto by facsimile or similar electronic transmission method
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.

REMAINDER OF THIS PAGE LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CLIENT:

Soleno Therapeutics Inc.,

a Delaware corporation.

    

FLG:

FLG Partners, LLC,

a California limited liability company.

By:  

/s/ Anish Bhatnagar

                              By:  

/s/ Jeffrey S. Kuhn

Signed:   Anish Bhatnagar      Signed:   Jeffrey S. Kuhn Title:   President &
CEO      Title:   Managing Partner Address:  

203 Redwood Shores Parkway, Suite 500

Redwood City, CA 94065

     Effective Date:     November 14, 2019 Tel:   (650) 213-8444        Fax:  
(650) 213-8383        Email:   anish@soleno.life       

REMAINDER OF THIS PAGE LEFT BLANK



--------------------------------------------------------------------------------

LOGO [g829336g1116010740429.jpg]

AMENDMENT NO. 1 CONFIDENTIAL CONSULTING AGREEMENT

EXHIBIT A

 

1.

Description of Services: CFO services typical for a publicly held corporation.

 

2.

FLG Member: James Mackaness.

 

3.

Notice: FLG Member shall notify Client promptly, but in no case less than 30
days, prior to accepting an assignment with another publicly traded client.

 

4.

Fees: $375 per hour, subject to any periodic maximums that Client may establish
from time to time.

 

5.

Additional Compensation: None.

 

6.

Deposit: None.

 

7.

Term: Indefinite, and terminable pursuant to Paragraph 4 of the Agreement.

 

8.

Non-Disclosure Agreement: FLG-Soleno Therapeutics
Mutual Non-Disclosure Agreement dated August 29, 2017 (the “NDA”). FLG hereby
expressly consents to the public disclosure of the existence of FLG’s
relationship with Client, by Client, provided that the terms and conditions
herein shall remain confidential pursuant to the terms of the NDA.